Title: From George Washington to Francisco Rendón, 18 November 1780
From: Washington, George
To: Rendón, Francisco


                        
                            Sir,
                            Head Quarters Passaic Falls 18th Novr 1780
                        
                        I have been honoured with your favour of the 10th Instant, which only came to my hands the last Evening.
                            Admiral Rodney with five or six Ships of the Line sailed from the Hook the 15th Instant; whether bound to the Eastward to
                            form a junction with Admiral Arbuthnot; to the West Indies, or to the Southward is not ascertained. He took under his
                            Convoy a number of transport Ships, but whether they had any Troops on board, I am not yet informed. It is conjectured
                            they had, and that they are intended as a further reinforcement to the Southern Army. I have thought proper to communicate
                            the above intelligence to you, as a knowledge of the enemy’s movements from this quarter may be beneficial to His Most
                            Catholic Majesty’s Commanders in the West Indies and upon the Continent.
                        I am anxious to hear the result of the Expeditions which you were pleased to inform me were in agitation, as
                            I feel myself much interested in whatever concerns the advantage or honours of your Court. I have the honour to be,
                            &c.
                        
                            G. Washington
                        
                    